Appeal from an order of the Supreme Court, Monroe County (Harold L. Galloway, J.), dated May 16, 2005 in a personal injury action. The order denied defendants’ motion for summary judgment dismissing the complaint.
Now, upon the stipulation discontinuing action signed by the attorneys for the parties on July 26, 2006 and August 29, 2006 and filed in the Monroe County Clerk’s Office on September 19, 2006,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present — Pigott, Jr., EJ., Hurlbutt, Martoche and Green, JJ.